Citation Nr: 1720533	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  14-00 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the left knee status post meniscectomy, excluding those periods when the Veteran was in receipt of a temporary total disability rating. 

2. Entitlement to a disability rating in excess of 10 percent for residual stress fracture of the left medial tibia with slight instability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1995 to August 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2015, a hearing was held via videoconference before the undersigned at the RO.  Unfortunately, the audio recording was inaudible, so there is no transcript of the hearing.  In December 2015, VA sent a letter asking whether he desired to have another hearing.  The Veteran did not respond within 30 days from the December 2015 letter.  Therefore the Board will proceed to render a decision based on the evidence of record. 

While additional evidence has been added to the claims file subsequent to the last RO adjudications, in May 2017 the Veteran submitted a waiver of RO consideration of the additional evidence.  Therefore, the Board can proceed.  


FINDINGS OF FACT

1. The Veteran's degenerative arthritis of the left knee status post meniscectomy was manifested by complaints of pain and objective evidence of flexion limited to, at most, 90 degrees.  

2. The Veteran's residual stress fracture of the left medial tibia was manifested by objective evidence of pain and slight instability.  



CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for degenerative arthritis of the left knee status post meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2016).

2. The criteria for a disability rating in excess of 10 percent for residual stress fracture of the left medial tibia with slight instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259-5257 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103 (c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In October 2015, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  As noted in the Introduction, a transcript of that hearing is not available due to malfunction of the audio equipment.  In any case, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2), nor has either identified any prejudice in the conduct of the Board hearing, and any further hearing on the claims being decided was waived.

The Veteran is seeking increased ratings for degenerative arthritis of the left knee status post meniscectomy and residual stress fracture of the left medial tibia with slight instability.  Specifically, claiming in his November 2013 substantive appeal that his knee constantly locks, he can no longer walk for long periods of time, and if he does, his knee becomes tender and sometimes swollen.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran is currently rated at 10 percent for degenerative arthritis of the left knee status post meniscectomy under Diagnostic Code 5010-5260 and was awarded a temporary 100 percent rating from November 8, 2010, to February 1, 2011.  He also has a 10 percent rating for residual stress fracture of the left medial tibia with slight instability under Diagnostic Code 5259-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2016).  

Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  These regulations were provided to the Veteran in the October 2013 statement of the case and will not be repeated here.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Initially, the Board notes there have been no medical findings of ankylosis or genu recurvatum.  In the absence of such findings, evaluating the Veteran's left knee disability under Diagnostic Codes 5256 or 5263 is not appropriate.  See 38 C.F.R. 4.71a, Diagnostic Codes 5256, 5263 (2016).  

With respect to recurrent subluxation or lateral instability under Diagnostic Code 5257, VA treatment records note the Veteran had minimal medial/lateral ligament laxity and some alignment issues at the tibia level of the left knee.  He also had an antalgic gait and positive McMurray testing.  See January 2010 and March 2010 VA treatment records.  During his March 2010 VA examination he reported wearing a knee brace daily and the examiner found the anterior and posterior cruciate ligament stability test was abnormal with slight instability, but other ligament stability tests and medial and lateral meniscus tests were normal.  However, as the June 2011, September 2014, and June 2016 VA examinations found ligament stability testing was within normal limits and there was no evidence of subluxation, the Board finds that entitlement to any higher rating for instability is not warranted.  The current 10 percent rating contemplates slight instability.

Although, the evidence of record reveals the Veteran's left tibia was slightly bowed and the September 2014 VA examiner found the Veteran had shin splints, under Diagnostic Code 5262, malunion is required for a compensable rating and there is no indication of malunion.  Thus a rating under Diagnostic Code 5262 would be inappropriate.    

The Board will consider the remaining diagnostic codes together because, as will be discussed, the symptoms and functional limitations associated with the Veteran's left knee meniscectomy and his limitation of motion are overlapping and duplicative.  To avoid pyramiding, the Board will determine the most favorable rating for the Veteran under Diagnostic Codes 5003, 5258, 5259, 5260, and 5261.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

In regard to flexion, in order to warrant a schedular evaluation in excess of 10 percent under Diagnostic Code 5260, there would need to be evidence of limitation of flexion to 30 degrees.  The Board finds there is no indication flexion of the left knee has been limited to anywhere near 30 degrees; thus any 20 percent evaluation, or higher, is not warranted under Diagnostic Code 5260.  With respect to extension, the medical evidence of record fails to indicate any limitations of extension that would warrant a compensable rating under Diagnostic Code 5261.   

The medical evidence of record establishes that the Veteran had a meniscectomy on his left knee in November 2010 and has consistently complained of pain, locking, and swelling.  Upon review of the entirety of the medical evidence, the Veteran's left knee symptoms for the period under consideration meets the criteria for a 10 percent rating under Diagnostic Code 5259.  A higher rating under 5258 is not warranted because the medical evidence of record from this period fails to indicate any evidence of effusion.  Indeed, the March 2010, June 2011, September 2014, and June 2016 VA examiners found no effusion.  

The question before the Board, then, is what ratings to assign to the Veteran's left knee disability where he meets the criteria for compensable ratings under Diagnostic Codes 5003, 5257, and 5259.  For the reasons set forth below, the Board finds ratings under Diagnostic Code 5259-5257 (instability) and under Diagnostic Code 5010-5260 (pain, limitation of motion, and swelling) are appropriate.

Diagnostic Code 5003 directs that arthritis of a joint is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Moreover, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  In short, the Veteran cannot obtain any higher rating under Diagnostic Code 5003 than the currently assigned 10 percent rating under Diagnostic Code 5260.  

The Board finds that it would be inappropriate to assign a rating under Diagnostic Code 5259 either in addition to or instead of the rating under Diagnostic Code 5010-5260.  Importantly, to the extent he has symptoms and/or functional limitations that approximate those of removal of semilunar cartilage, those symptoms and functional limitations have been considered in awarding the current rating under Diagnostic Code 5010-5260.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  To award a separate, additional rating under Diagnostic Code 5259 for the same symptoms and functional limitations would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.  In addition, no rating higher than 10 percent is available under Diagnostic Code 5259, so there would be no benefit to the Veteran in changing the diagnostic code under which he is rated from Diagnostic Code 5010-5260 to Diagnostic Code 5259.

For the reasons stated above, a rating in excess of 10 percent for degenerative arthritis of the left knee status post meniscectomy under Diagnostic Code 5010-5260 is not warranted and a rating in excess of 10 percent for residual stress fracture of the left medial tibia with slight instability under Diagnostic Code 5259-5257 is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Essentially, the Veteran argued in his substantive appeal that his knee conditions had an extraordinary impact on his employment as a barber.  However, in turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected left knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.  Specifically, the Veteran's knee symptoms such as instability, painful motion, locking, swelling, and the other symptoms addressed above are expressly contemplated in the applicable rating criteria.  Although the relevant diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  As required under DeLuca and the controlling regulations, the Board considered the functional impairments and pain associated with knee disabilities when assigning the schedular ratings.  The Board finds that the rating schedule is adequate for rating the Veteran's knee disabilities and, therefore, that referral for extraschedular consideration is not warranted under the circumstances of this case.  As the Board finds referral is not warranted under the first Thun element, there is no need to analyze the second element under Thun.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017).  

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In making this determination, the Board notes the evidence does not indicate any combined effect that would justify granting an extraschedular rating for the Veteran's left knee in the circumstances of this case.  Referral for an extraschedular rating for the left knee disability is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the left knee status post meniscectomy, excluding those periods when the Veteran was in receipt of a temporary total disability rating, is denied. 

Entitlement to a disability rating in excess of 10 percent for residual stress fracture of the left medial tibia with slight instability is denied.  




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


